Citation Nr: 0908319	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether the appellant's claim for accrued benefits was 
timely filed.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
July 1970, with additional service in the Alabama Army 
National Guard.  He died on March [redacted], 2003.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue of whether the appellant's claim for accrued 
benefits was timely filed is addressed in the REMAND portion 
of the decision below. 


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1968 to July 
1970.  He died in March 2003.  The appellant is his surviving 
spouse.

2.  The cause of the Veteran's death in March 2003 was listed 
on his certificate of death as pancreatic cancer.  

3.  At the time of the Veteran's death, service connection 
was in effect for diabetes mellitus, Type II, with diabetic 
retinopathy, cataracts, and erectile dysfunction, evaluated 
as 20 percent disabling; post operative residuals of right 
knee injury, evaluated as 10 percent disabling; peripheral 
neuropathy of the left foot, associated with diabetes 
mellitus, evaluated as 10 percent disabling; peripheral 
neuropathy of the right foot, associated with diabetes 
mellitus, evaluated as 10 percent disabling.  

4.  Pancreatic cancer, which cased the Veteran's death was 
not present during his military service or until many years 
thereafter, and is not shown to be related to any incident of 
his military service or a service-connected disability.

5.  A metastatic lung mass was not present during military 
service or until many years thereafter and is not related to 
military service or a service-connected disability.

6.  Service-connected diabetes mellitus, Type II with 
diabetic retinopathy, cataracts, and erectile dysfunction; 
post operative residuals of right knee injury; and bilateral 
peripheral neuropathy of the feet associated with diabetes 
mellitus, type II did not materially and substantially 
contribute, or combine to cause death, or aid or lend 
assistance to the production of death.  


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks compensation as the Veteran's surviving 
spouse on the grounds that the Veteran's death was due to 
lung cancer diagnosed at the time of his death.  At the time 
of his death the Veteran was service-connected for diabetes 
mellitus type II with diabetic retinopathy, cataracts, and 
erectile dysfunction, evaluated as 20 percent disabling; post 
operative residuals of right knee injury, evaluated as 10 
percent disabling; peripheral neuropathy of the left foot 
associated with diabetes mellitus, evaluated as 10 percent 
disabling; and peripheral neuropathy of the right foot, 
associated with diabetes mellitus, evaluated as 10 percent 
disabling.  

A death certificate received in November 2003 confirms that 
the Veteran died in March 2003.  Immediate cause of death was 
listed as pancreatic cancer.  No significant conditions 
contributing to death were listed. 

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).   

The Veteran was not service-connected for pancreatic cancer 
or a lung condition at the time of his death.  There is also 
no probative medical evidence of record which indicates that 
the Veteran's service-connected diabetes mellitus or 
secondary conditions were the underlying cause of death or 
etiologically related thereto.  Based on the medical evidence 
of record, the Board finds that a service-connected 
disability was not the principal cause of death.  38 C.F.R. § 
3.312(b).  Even so, cause of death can be established if a 
service-connected disability was a contributory cause of 
death.  See 38 C.F.R. § 3.312(c). 

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c). 

An appellant may also satisfy the requirements of § 3.312 if 
the evidence shows that the Veteran was entitled to service 
connection for the disorder that caused or was the 
contributory cause of death.  Service connection will be 
granted if it is shown that the Veteran suffers from a 
disability contracted in the line of duty while in active 
military service.  38 C.F.R. §§ 3.303, 3.304.  Some chronic 
diseases, to include malignant tumors, may be presumed to 
have been incurred in service if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in-service, or is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. §§ 3.303(d), 3.310(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA medical records dating from March 13, 2003 to March [redacted], 
2003, including a terminal hospitalization report, show the 
Veteran was seen complaining of constipation for four days 
and feeling full with no relief.  The Veteran had been taking 
morphine for chronic pain and was afraid to drink fluids 
because it felt like they would not go down.  He denied 
shortness of breath, chest pain, fevers, and chills.  The 
Veteran agreed to stay overnight for palliative care.  
Diagnoses noted but not treated were unresectable pancreatic 
cancer, diabetes, and gout.  A chest x-ray revealed a large 
pleural effusion and the family did not know if that was old 
or new.  The diagnostic assessment was dehydration, fecal 
impaction, and left pleural effusion, which the physician 
supposed was malignant and noninfectious.  As the Veteran was 
terminal, it was decided that left pleural effusion would not 
be tapped.  It was noted that the Veteran expired on day 
three of the hospitalization and was pronounced deceased by 
the on call doctor "of his metastatic cancer with lung 
involvement."  It was reported that he was close to death at 
the time of admission.  

While these records note the Veteran's diagnoses of 
pancreatic cancer and left pleural effusion, there is nothing 
in treatment records which suggests that the Veteran's 
service-connected diabetes mellitus or any other service-
connected condition caused or contributed substantially or 
materially to the Veteran's death.  Pancreatic cancer which 
was listed as the cause of death is not shown by the evidence 
to have been present in service or to any degree within one 
year of discharge.

In this case, the Veteran was service-connected for diabetes 
mellitus with diabetic retinopathy, cataracts, and erectile 
dysfunction effective November 21, 2001, with an evaluation 
of 20 percent.  He was service-connected for post operative 
residuals or right knee injury with an evaluation of 10 
percent effective March 20, 1998.  The Veteran was also 
service-connected for bilateral peripheral neuropathy, 
associated with diabetes mellitus effective November 21, 
2001, with an evaluation of 10 percent assigned to each foot.

Service treatment records (STRs) show the Veteran complaining 
of and receiving treatment for a right knee injury.  A 
separation examination dated April 1970 found the lungs, 
genitourinary system, and lungs normal.  Urinalysis, chest x-
ray, and serology taken in April 1970 were "within normal 
limits."  

VA treatment records dating from February 2000 to March 2003 
show the Veteran receiving treatment for diabetes mellitus, 
type II.  Also included was a January 2001 diagnosis of 
peripheral neuropathy of both feet.  In May 2001 the Veteran 
was diagnosed with erectile dysfunction.  

Private medical records dating from May to December 2002 
showed the Veteran complaining of abdominal pain.  An 
ultrasound dated in May 2002 suggested a possible mass lesion 
of the pancreas but a CT scan did not reveal evidence of a 
mass.  The physician noted the Veteran had a history of 
alcohol and tobacco misuse of long durations and diabetes 
mellitus, type II.  Physical examination revealed the lungs 
to be clear.  Diagnosis was "abdominal pain, probably mild 
pancreatitis, no evidence to suggest pancreatic mass," 
"adult onset diabetes," and "long term alcohol and tobacco 
misuse."  In June 2002 the Veteran was admitted with chest 
wall tenderness.  Diagnosis was "probably line sepsis," 
"unresectable pancreatic neoplasm," and "adult onset 
diabetes."

In February 2003 the Veteran was accorded a compensation and 
pension (C&P) diabetes mellitus examination.  During the 
examination the Veteran reported that he was diagnosed with 
diabetes mellitus, type II, in 1998 due to exposure to Agent 
Orange in Vietnam.  He also reported that he was diagnosed 
with pancreatic cancer.  Physical examination of the head, 
eyes, ears, nose, and throat were satisfactory.  His heart 
was regular with no murmurs.  Lungs were clear to 
auscultation.  Diagnosis was diabetes mellitus type II, 
fairly well controlled and mild neurologic symptoms in the 
feet, likely related to diabetes mellitus.

While the medical evidence shows the Veteran was diagnosed 
with and received treatment for diabetes mellitus, peripheral 
neuropathy of both feet, and the right knee injury, the 
record contains no competent medical evidence that these 
disorders substantially contributed to the cause of death.  
Moreover, the medical evidence does not link the pancreatic 
cancer or metastatic lung effusion to the Veteran's service, 
to include presumed exposure to Agent Orange, or to the 
service-connected disabilities.  

The Board notes that the following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  If presumptive service 
connection is not warranted, the claim must also be reviewed 
to determine whether service connection for a lung disability 
can be established on a direct basis.  Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).  

Service incurrence of a lung effusion is rebutted in this 
case pursuant to 38 C.F.R. § 3.307(d) as the medical 
determination was that the Veteran had metastatic cancer of 
the pancreas with lung involvement.  

Additionally, the terminal hospitalization report noted the 
diabetes mellitus but it was not treated and the evidence did 
not show that it substantially or materially contributed to 
cause the Veteran's death.  There was also no indication that 
any of the other service-connected disabilities substantially 
contributed to cause death.  Accordingly, service connection 
for cause of death must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, VCAA notice must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

In a letter dated in July 2004 the appellant was apprised 
generally of the information and evidence necessary to 
establish her claim for service connection for the cause of 
the Veteran's death; of the evidence that VA would seek to 
provide; and of the information and evidence that she was 
expected to provide.  While the letter did not fully satisfy 
the duty to notify provisions regarding DIC benefits as it 
did not inform her of the disabilities that were service 
connected or provide an explanation of how to substantiate a 
DIC claim based on a condition not yet service connected, the 
presumption of prejudice has been rebutted.  
The appellant was informed in the rating decision and the 
statement of the case of the lack of evidence showing that a 
service-connected condition caused or materially contributed 
to death.  She was also provided in the September 2005 
statement of the case (SOC) and October 2008 supplemental 
statement of the case (SSOC) with an explanation that there 
was no documentation showing a link between the cause of 
death and the Veteran's service or service-connected 
disabilities.  She was also informed of the presumption of 
service connection for certain diseases based on presumed 
exposure to herbicides in Vietnam.  The appellant has 
specifically argued that the Veteran's lung mass was either a 
significant cause of death or contributed to cause his death.  
Based on the arguments the appellant has made to VA 
concerning the claim, it is clear that she has actual 
knowledge of what is required to substantiate the claim.  In 
addition, based on the notices provided by the RO to the 
appellant including the rating decision, the SOC and the 
SSOC, she is reasonably expected to understand the types of 
evidence that would support her claim for service 
connection.  Accordingly, any presumption of prejudice with 
respect to the notice provided is rebutted.  Although the 
appellant was not informed of how VA establishes disability 
ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the appellant.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The Board has considered whether a VA medical 
opinion is necessary but has determined that it is not as 
there is no indication that pancreatic cancer or a metastatic 
lung effusion may be related to service nor is there any 
indication that a service-connected disability may have 
caused or contributed to cause death.  The Board is satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


ORDER

Service connection for cause of death is denied.


REMAND

In addition to the foregoing, the appellant seeks accrued 
benefits.  In a letter dated in February 2005, the RO 
notified the appellant that her claim for accrued benefits 
was denied as it was not timely filed within one year of the 
Veteran's death.  The appellant filed a notice of 
disagreement in March 2005 as to that determination.  She 
disagreed with the determination stating that she did file a 
claim within one ear of the Veteran's death and explained the 
circumstances of filing.  She reaffirmed her disagreement in 
a letter to her congressional representative that was 
forwarded to VA and received in October 2005.  When a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Since the appellant has filed a notice of 
disagreement with regard to the denial of service connection 
for accrued benefits, a statement of the case must be issued 
on remand pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

Issue the appellant a statement of the 
case for the issue of timely filing of a 
claim for accrued benefits.  The 
appellant must be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal.  
See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2008).  If a timely 
substantive appeal is filed with respect 
to this issue, the case must be returned 
to the Board for further appellate 
consideration of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


